NUMBER 13-20-00576-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

RUBEN ECHAVARRIA,                                                        APPELLANT,

                                            v.

THE STATE OF TEXAS,                                                        APPELLEE.


                   On Appeal from the 156th District Court
                          of Bee County, Texas.


                                       ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      This cause is before the Court on appellant’s motion for finding of right of appeal.

Appellant, Ruben Echavarria, has filed a notice of appeal with this Court from his

conviction in trial court cause number B-18-2009-0-CR-B. The trial court's certification of

the defendant's right to appeal shows that the defendant has waived the right of

appeal. See TEX. R. APP. P. 25.2(a)(2).
       On January 4, 2021, we ordered appellant's counsel to, within thirty days, review

the record and advise this Court as to whether appellant has a right to appeal. See Tex. R.

App. P. 44.3, 44.4. Counsel responded to the order by filing a letter and motion wherein

appellant asserts the record exhibits a right to appeal that should be recognized.

       Therefore, we CARRY appellant’s motion for finding of right of appeal, ABATE this

appeal, and REMAND the cause to the trial court for a hearing to determine whether the

appellant has the right of appeal. We further direct the trial court to issue findings of fact

and conclusions of law regarding these issues. The trial court's amended certification, if

any, and any orders it enters shall be included in a supplemental clerk's record. The trial

court is directed to cause the supplemental clerk's record to be filed with the Clerk of this

Court within thirty days of the date of this order.

       It is so ORDERED.

                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
3rd day of March, 2021.




                                              2